REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.

Regarding claim 1 and its dependent claim(s), if any, the prior art (e.g., US 2005/0280728) discloses a method, comprising: exposing an image sensor to a scene (fig. 1:11 and abstract); measuring, as analog signals (from photodetectors 120), intensities of light from the scene by a plurality of pixels (with 120) of the image sensor (11); converting the analog signals to digital signals (fig. 1; with analog-to-digital converters 210); and determining the total intensity of light by calculating a sum of the digital signals of all of the pixels of the entire image sensor (par. 106: “It is noted that the image intensity sum ΣΣI(x,y) is calculated by adding image intensities of all the pixels”; pars. 110-111); wherein the light is visible light (par. 51) or X-ray.  
However, the prior art fails to disclose or fairly suggest a method, including: determining residue analog signals from conversion of the analog signals to the digital signals; and determining a total residue analog signal by summing the residue analog signals, in combination with all of the other recitations in the claim. 

Regarding claim 7 and its dependent claim(s), if any, the prior art (e.g., US 2005/0280728) discloses an image sensor (fig. 1:11 and abstract), comprising: a plurality of photodetectors (120); a first ADC (210) configured to convert analog signals from the photodetectors into digital signals;  a first circuit configured to combine calculate combined digital signals as a sum of the digital signals of all of the photodetectors of the entire image sensor; and wherein the image sensor is configured to determine the total intensity of light received by all of the photodiodes based on the combined digital signals (par. 106: “It is noted that the image intensity sum ΣΣI(x,y) is calculated by adding image intensities of all the pixels”; 
However, the prior art fails to disclose or fairly suggest an image sensor, including: a first ADC configured to output residue analog signals from conversion of the analog signals to the digital signals; and a second circuit configured to combine the residue analog signals as a total residue analog signal, in combination with all of the other recitations in the claim. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Chih-Cheng Kao/Primary Examiner, Art Unit 2884